
	
		II
		111th CONGRESS
		1st Session
		S. 162
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 6, 2009
			Mr. Feingold (for
			 himself, Mr. McCain,
			 Mrs. McCaskill, Mr. Graham, and Mr.
			 Coburn) introduced the following bill; which was read twice and
			 referred to the Committee on Rules and
			 Administration
		
		A BILL
		To provide greater accountability of
		  taxpayers' dollars by curtailing congressional earmarking, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fiscal Discipline, Earmark Reform, and
			 Accountability Act.
		2.Reform of consideration of appropriations
			 bills in the Senate
			(a)In generalRule XVI of the Standing Rules of the
			 Senate is amended by adding at the end the following:
				
					9.(a)On a point of order made by any
				Senator:
						(1)No new or general legislation nor any
				unauthorized appropriation may be included in any general appropriation
				bill.
						(2)No amendment may be received to any general
				appropriation bill the effect of which will be to add an unauthorized
				appropriation to the bill.
						(3)No unauthorized appropriation may be
				included in any amendment between the Houses, or any amendment thereto, in
				relation to a general appropriation bill.
						(b)(1)If a point of order under subparagraph
				(a)(1) against a Senate bill or amendment is sustained—
							(A)the new or general legislation or
				unauthorized appropriation shall be struck from the bill or amendment;
				and
							(B)any modification of total amounts
				appropriated necessary to reflect the deletion of the matter struck from the
				bill or amendment shall be made.
							(2)If a point of order under subparagraph
				(a)(1) against an Act of the House of Representatives is sustained when the
				Senate is not considering an amendment in the nature of a substitute, an
				amendment to the House bill is deemed to have been adopted that—
							(A)strikes the new or general legislation or
				unauthorized appropriation from the bill; and
							(B)modifies, if necessary, the total amounts
				appropriated by the bill to reflect the deletion of the matter struck from the
				bill;
							(c)If the point of order against an amendment
				under subparagraph (a)(2) is sustained, the amendment shall be out of order and
				may not be considered.
					(d)(1)If a point of order under subparagraph
				(a)(3) against a Senate amendment is sustained—
							(A)the unauthorized appropriation shall be
				struck from the amendment;
							(B)any modification of total amounts
				appropriated necessary to reflect the deletion of the matter struck from the
				amendment shall be made; and
							(C)after all other points of order under this
				paragraph have been disposed of, the Senate shall proceed to consider the
				amendment as so modified.
							(2)If a point of order under subparagraph
				(a)(3) against a House of Representatives amendment is sustained—
							(A)an
				amendment to the House amendment is deemed to have been adopted that—
								(i)strikes the new or general legislation or
				unauthorized appropriation from the House amendment; and
								(ii)modifies, if necessary, the total amounts
				appropriated by the bill to reflect the deletion of the matter struck from the
				House amendment; and
								(B)after all other points of order under this
				paragraph have been disposed of, the Senate shall proceed to consider the
				question of whether to concur with further amendment.
							(e)The disposition of a point of order made
				under any other paragraph of this rule, or under any other Standing Rule of the
				Senate, that is not sustained, or is waived, does not preclude, or affect, a
				point of order made under subparagraph (a) with respect to the same
				matter.
					(f)A point of order under subparagraph (a) may
				be waived only by a motion agreed to by the affirmative vote of three-fifths of
				the Senators duly chosen and sworn. If an appeal is taken from the ruling of
				the Presiding Officer with respect to such a point of order, the ruling of the
				Presiding Officer shall be sustained absent an affirmative vote of three-fifths
				of the Senators duly chosen and sworn.
					(g)Notwithstanding any other rule of the
				Senate, it shall be in order for a Senator to raise a single point of order
				that several provisions of a general appropriation bill or an amendment between
				the Houses on a general appropriation bill violate subparagraph (a). The
				Presiding Officer may sustain the point of order as to some or all of the
				provisions against which the Senator raised the point of order. If the
				Presiding Officer so sustains the point of order as to some or all of the
				provisions against which the Senator raised the point of order, then only those
				provisions against which the Presiding Officer sustains the point of order
				shall be deemed stricken pursuant to this paragraph. Before the Presiding
				Officer rules on such a point of order, any Senator may move to waive such a
				point of order, in accordance with subparagraph (f), as it applies to some or
				all of the provisions against which the point of order was raised. Such a
				motion to waive is amendable in accordance with the rules and precedents of the
				Senate. After the Presiding Officer rules on such a point of order, any Senator
				may appeal the ruling of the Presiding Officer on such a point of order as it
				applies to some or all of the provisions on which the Presiding Officer
				ruled.
					(h)For purposes of this paragraph:
						(1)The term new or general
				legislation has the meaning given that term when it is used in paragraph
				2 of this rule.
						(2)The term new matter means
				matter not committed to conference by either House of Congress.
						(3)(A)The term unauthorized
				appropriation means a congressionally directed spending
				item as defined in rule XLIV—
								(i)that is not specifically authorized by law
				or Treaty stipulation (unless the appropriation has been specifically
				authorized by an Act or resolution previously passed by the Senate during the
				same session or proposed in pursuance of an estimate submitted in accordance
				with law); or
								(ii)the amount of which exceeds the amount
				specifically authorized by law or Treaty stipulation (or specifically
				authorized by an Act or resolution previously passed by the Senate during the
				same session or proposed in pursuance of an estimate submitted in accordance
				with law) to be appropriated.
								(B)An
				appropriation is not specifically authorized if it is restricted or directed
				to, or authorized to be obligated or expended for the benefit of, an
				identifiable person, program, project, entity, or jurisdiction by earmarking or
				other specification, whether by name or description, in a manner that is so
				restricted, directed, or authorized that it applies only to a single
				identifiable person, program, project, entity, or jurisdiction, unless the
				identifiable person, program, project, entity, or jurisdiction to which the
				restriction, direction, or authorization applies is described or otherwise
				clearly identified in a law or Treaty stipulation (or an Act or resolution
				previously passed by the Senate during the same session or in the estimate
				submitted in accordance with law) that specifically provides for the
				restriction, direction, or authorization of appropriation for such person,
				program, project, entity, or jurisdiction.
							10. (a)On a point of order made by any Senator, no
				new or general legislation, nor any unauthorized appropriation, new matter, or
				nongermane matter may be included in any conference report on a general
				appropriation bill.
					(b)If the point of order against a conference
				report under subparagraph (a) is sustained—
						(1)the new or general legislation,
				unauthorized appropriation, new matter, or nongermane matter in such conference
				report shall be deemed to have been struck;
						(2)any modification of total amounts
				appropriated necessary to reflect the deletion of the matter struck shall be
				deemed to have been made;
						(3)when all other points of order under this
				paragraph have been disposed of—
							(A)the Senate shall proceed to consider the
				question of whether the Senate should recede from its amendment to the House
				bill, or its disagreement to the amendment of the House, and concur with a
				further amendment, which further amendment shall consist of only that portion
				of the conference report not deemed to have been struck (together with any
				modification of total amounts appropriated);
							(B)the question shall be debatable; and
							(C)no further amendment shall be in order;
				and
							(4)if the Senate agrees to the amendment, then
				the bill and the Senate amendment thereto shall be returned to the House for
				its concurrence in the amendment of the Senate.
						(c)The disposition of a point of order made
				under any other paragraph of this rule, or under any other Standing Rule of the
				Senate, that is not sustained, or is waived, does not preclude, or affect, a
				point of order made under subparagraph (a) with respect to the same
				matter.
					(d)A point of order under subparagraph (a) may
				be waived only by a motion agreed to by the affirmative vote of three-fifths of
				the Senators duly chosen and sworn. If an appeal is taken from the ruling of
				the Presiding Officer with respect to such a point of order, the ruling of the
				Presiding Officer shall be sustained absent an affirmative vote of three-fifths
				of the Senators duly chosen and sworn.
					(e)Notwithstanding any other rule of the
				Senate, it shall be in order for a Senator to raise a single point of order
				that several provisions of a conference report on a general appropriation bill
				violate subparagraph (a). The Presiding Officer may sustain the point of order
				as to some or all of the provisions against which the Senator raised the point
				of order. If the Presiding Officer so sustains the point of order as to some or
				all of the provisions against which the Senator raised the point of order, then
				only those provisions against which the Presiding Officer sustains the point of
				order shall be deemed stricken pursuant to this paragraph. Before the Presiding
				Officer rules on such a point of order, any Senator may move to waive such a
				point of order, in accordance with subparagraph (d), as it applies to some or
				all of the provisions against which the point of order was raised. Such a
				motion to waive is amendable in accordance with the rules and precedents of the
				Senate. After the Presiding Officer rules on such a point of order, any Senator
				may appeal the ruling of the Presiding Officer on such a point of order as it
				applies to some or all of the provisions on which the Presiding Officer
				ruled.
					(f)For purposes of this paragraph:
						(1)The terms new or general
				legislation, new matter, and unauthorized
				appropriation have the same meaning as in paragraph 9.
						(2)The term nongermane matter has
				the same meaning as in rule XXII and under the precedents attendant thereto, as
				of the beginning of the 110th
				Congress.
						.
			(b)Requiring conference reports To be
			 searchable onlineParagraph
			 3(a)(2) of rule XLIV of the Standing Rules of the Senate is amended by
			 inserting in an searchable format after
			 available.
			3.Lobbying on behalf of recipients of Federal
			 fundsThe Lobbying Disclosure
			 Act of 1995 is amended by adding after section 5 the following:
			
				5A.Reports by recipients of Federal
				funds
					(a)In generalA recipient of Federal funds shall file a
				report as required by section 5(a) containing—
						(1)the name of any lobbyist registered under
				this Act to whom the recipient paid money to lobby on behalf of the Federal
				funding received by the recipient; and
						(2)the amount of money paid as described in
				paragraph (1).
						(b)DefinitionIn this section, the term recipient
				of Federal funds means the recipient of Federal funds constituting an
				award, grant, or
				loan.
					.
		
